DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 11 “wherein the electrical connection element is inspected from the notch” has clarity issues.  The construction of this “wherein clause” appears to add a method step to the claimed device, see MPEP 2111.04.  It is unclear if this method step required or the capability of the inspection is required (assumed).   The examiner suggests and for purposes of examination will use “wherein the electrical connection element [[is]] may be inspected from the notch.”
Claims 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 11 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizawa et al. US Patent Application Publication 2008/0266682.
Regarding claim 1 Ishizawa discloses an optical element driving mechanism (title e.g. figure 1 actuator assembly 1), comprising:  a fixed part comprising a bottom (e.g. supporting member 10, flexible printed circuit board 12 & base 13); a movable part (e.g. coil 8 & holder 9), moving relative to the fixed part and holding an optical element with an optical axis (paragraph [0044] “holder 9 which houses the lens unit and is displaceable along an optical axis direction of the lens unit; a coil 8 provided on the holder 9”);  a driving assembly (e.g. yoke 6 & magnets 7), driving the movable part to move relative to the fixed part (abstract “the holder can be stably displaced within a magnetic circuit”);  wherein the bottom comprises:  a base (e.g. 13); and  an embedded assembly (e.g. 10 & 12), partially embedded in the base (e.g. bottom left of figure 6 showing 12, unlabeled embedded in 13), wherein the embedded assembly comprises a circuit member (e.g. 12) and a strengthening frame (e.g. 10) with a plate structure (see figure 1), the strengthening frame comprises a perforation (see figure 1, particularly the hole through 10), and the optical axis passes through the perforation (see figure 1).
Regarding claim 2 Ishizawa discloses the optical element driving mechanism as claimed in claim 1, as set forth above.  Ishizawa further discloses wherein the strengthening frame and the circuit member are not electrically connected (implicit since circuit boards are designed to have electrical 
Regarding claim 3 Ishizawa discloses the optical element driving mechanism as claimed in claim 1, as set forth above.  Ishizawa further discloses wherein the embedded assembly comprises metal or a magnetic-permeable material (implicit for circuit board 12).
Regarding claim 4 Ishizawa discloses the optical element driving mechanism as claimed in claim 1, as set forth above.  Ishizawa further discloses wherein the strengthening frame (e.g. 10) comprises a closed structure, and the closed structure surrounds the optical axis (se figure 1).
Regarding claim 5 Ishizawa discloses the optical element driving mechanism as claimed in claim 1, as set forth above.  Ishizawa further discloses wherein the strengthening frame (e.g. 10) further comprises a first protrusion extending from a direction that is away from the optical axis (see annotated figure 1 below).
[AltContent: textbox (2nd protrusion)][AltContent: roundedrect][AltContent: roundedrect][AltContent: textbox (1st protrusion)]
    PNG
    media_image1.png
    433
    556
    media_image1.png
    Greyscale

Figure 1.  Annotated version of figure 7.


Regarding claim 6 Ishizawa discloses the optical element driving mechanism as claimed in claim 1, as set forth above.  Ishizawa further discloses wherein the strengthening frame (e.g. 10) further comprises a second protrusion extending from a direction that is away from the optical axis (see annotated figure 1 above), and when viewed along the optical axis, an area of the first protrusion is different than an area of the second protrusion (see annotated figure 1 above).

s 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung US Patent Application Publication 2008/0259467.
Regarding claim 11 Chung discloses an optical element driving mechanism (title e.g. figure 2), comprising:  a fixed part (e.g. base 1, magnets 5, yoke 6 & cover frame 8); a movable part (e.g. movable unit M1), moving relative to the fixed part (e.g. abstract “a relative position of coils of a movable unit with respect to fixed magnets in a normal state to stabilize a relative position of the movable unit with respect to the whole of a lens drive assembly”) and holding an optical element with an optical axis (implicit that a lens is mounted to lens mounting threads 4b); a driving assembly (e.g. magnets 5 & coils C), driving the movable part to move relative to the fixed part (as set forth above); wherein the movable part further comprises: an elastic element (e.g. electrically conductive springs 2), comprising an electrical connection portion (e.g. figure 11 end portions 2g) and a notch (see annotated figure 2 below), wherein the electrical connection portion comprises an arc (see annotated figure 2 below); and an electrical connection element (paragraph [0037] notes solder is used), disposed on the electrical connection portion (paragraph [0037] “mounted for example by soldering to the end portions 2g”), wherein the electrical connection element can be inspected from the notch (implicit that solder could be seen in and around notch given the method of assembly in paragraph [0054-55]).
[AltContent: textbox (arc)][AltContent: textbox (notch)]
    PNG
    media_image2.png
    300
    367
    media_image2.png
    Greyscale

Figure 2.  Annotated version of figure 11B.



Regarding claim 14 Chung discloses the optical element driving mechanism as claimed in claim 11, as set forth above.  Chung further discloses wherein the driving assembly further comprises an electrical contact (e.g. L-shaped support pieces 2c) spaced a distance apart from the electrical connection portion (e.g. 2g), and a portion of the electrical connection element is located between the electrical contact and the electrical connection portion (e.g. parts between 2c & 2g, see figure 11).
Regarding claim 15 Chung discloses the optical element driving mechanism as claimed in claim 11, as set forth above.  Chung further discloses wherein the elastic element (e.g. 2) further comprises a through hole near the electrical connection portion (see figures 2 & 11).
Regarding claim 16 Chung discloses the optical element driving mechanism as claimed in claim 11, as set forth above.  Chung further discloses wherein the elastic element (e.g. 2) further comprises a deformation portion (e.g. 2e & 2f) with a first segment (e.g. 2f) and a second segment (e.g. 2e), and when viewed along the optical axis, a width of the first segment (e.g. 1) is greater than a width of the second segment (e.g. 2).
Regarding claim 17 Chung discloses the optical element driving mechanism as claimed in claim 11, as set forth above.  Chung further discloses wherein the fixed part further comprises a bottom (e.g. 1) comprising a pillar (e.g. support rods 1a), the elastic element is disposed at the bottom and near the pillar (see figure 2), and the elastic element further comprises an opening facing the pillar (e.g. 2d).

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding claim 7 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical element driving mechanism as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism specifically including, as the distinguishing features in combination with the other limitations, further comprising a case connected to the first protrusion by welding or fusion.  While Ishizawa discloses a case (e.g. cover 2) Ishizaewa fails to teach that it is directly bonded to any portion of the strengthening frame.
Regarding claim 8 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical element driving mechanism as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism specifically including, as the distinguishing features in combination with the other limitations, wherein the strengthening frame further comprises a third protrusion, and the third protrusion comprises a bending portion disposed in the pillar.  Particularly, the strengthening frame in Ishizawa (e.g. 10) is planar and does not have a protrusion bent away from said plane.  Further, while Chung has elements with a similar bent portion (e.g. 2c) it is not part of the strengthening frame and it is not disposed in the pillar.  
Regarding claims 9-10 depend on claim 7 and claims 9-10 are at least allowable for the reasons set forth above.

Regarding claim 18 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical element driving mechanism as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism specifically including, as the distinguishing features in combination with the other limitations, further comprising an adhesive element disposed in the opening, wherein the opening and the pillar are connected via the adhesive element.  Particularly the opening in Chung would fail to operate if adhesive were to be placed in it.
 Regarding claim 19 the prior art taken either singly or in combination fails to anticipate or fairly suggest the optical element driving mechanism as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of an optical element driving mechanism specifically including, as the distinguishing features in combination with the other limitations, further comprising an adhesive material that is non-conductive material, and the adhesive material is disposed on the electrical connection element.  A nonconducting adhesive being used on the electrical connection element is not disclosed or taught in Chung.
 Regarding claim 20 depend on claim 19 and claim 20 is at least allowable for the reasons set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osaka et al. US Patent Application Publication 2008/0079845; in regards to a device with some similarities but at least failing to have two different size protrusions on a strengthening frame and/or a bent protrusion on a strengthening frame.
Kokichi US Patent Application Publication 2011/0058268; in regards to a device with some similarities but at least failing to have the electrical connection portion comprises an arc.  For example, figure 7 electrical terminals 18 have a square shape.  The instant application paragraph [0049] particularly discusses that a square shape has problems and that an arc corrects said problem and in this case the shape is not a design choice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/George G. King/Primary Examiner, Art Unit 2872                                                                      February 25, 2022